Title: From George Washington to Henry Knox, 5 February 1788
From: Washington, George
To: Knox, Henry

 

My dear Sir,
Mount Vernon 5th Feby 1788.

Soon after my last was dispatched to you, I was favoured with the receipt of your letter of the 14th Ult.; by which, and other accts of more recent date, I am sorry to find that the important question under deliberation in Massachusetts, stands on such precarious ground. The decision of that State will, unquestionably, have considerable influence on those which are to follow; especially on the one in which you now are; at the sametime that an unfavourable issue, will strengthen the cords of dissention in others, which have already decided.
What may be the final determination on this Subject in Virginia, is more, I believe, than any man can say with precision. Every one, with whom you converse, delivers his own sentiment as the sentiments of the State; whilst there is no just criterian that I know of, to form a decided judgment. My own opinion of the matter is, as I observed to you in my last, that it will certainly be received; but, for the reasons then assigned, I may be mistaken; not having been from home ten miles (my journey up the river being prevented by bad weather & a slight indisposition) since I returned from Philadelphia, and from not having seen many beyond that circle, except travellers & strangers, whose means of information is too often defective to be relied on.
The poor Patriots of Holland, must either have been greatly decieved, or they have acted from weakness & precipitency. The first, I conceive to be the case—& the peculiar situation of the affairs of France—perhaps too, divisions among themselves, will acct for it. Be this as it may, their case is pitiable.
The Navigation of this river has been stopped for near five weeks—at this moment we are locked fast by Ice—and the air of this day is amongst the keenest I ever recollect to have felt. Mrs Washington joins me in every good wish for you & Mrs Knox—and I am My dear Sir, Yr Sincere frd & Affece Servt

Go: Washington


P.S. Pray, if it is not a secret, who is the author, or authors of Publius?

